Citation Nr: 0739243	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-32 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for disability manifested 
by poor vision with symptoms of tearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.  The veteran served in Vietnam from March 1971 
to July 1971, and also served in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran's poor visual acuity is not due to disability 
related to military service.

2.  Refractive error is not a disability in and of itself for 
which VA compensation benefits are payable.


CONCLUSION OF LAW

The veteran does not have disability manifested by poor 
vision with tearing that is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA records, and secured 
examinations in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.

The veteran contends that his eyes gave him a lot of problems 
while he was in service, and he feels that his poor vision is 
a result of fumes from ammunition while firing his weapon on 
the range.  In addition, during his Board hearing, the 
veteran described an incident that took place in Vietnam on a 
helicopter when a pin was accidentally pulled out of a flare, 
and a soldier's rucksack caught on fire.  The veteran claims 
that his eyes were injured by the flash of the fire, and he 
was treated for facial burns but was not given a vision 
examination at the time.  He stated that his eyes started 
getting worse after this incident.

The veteran's service medical records (SMRs) contain no 
references to complaints or treatment related to his eyes and 
his entrance and separation examinations documented distant 
vision as 20/20 in both the right and left eyes without 
correction.

At a VA examination conducted for diabetes mellitus in March 
2001, the veteran noted that he did not wear glasses for 
reading but complained of occasional blurred vision.

Outpatient treatment records, including optometry notes, from 
the Columbia VA medical center (VAMC), dated from March 2003 
through October 2006; contain multiple diagnoses of suspected 
open angle glaucoma, diabetes mellitus, and complaints of 
burning and tearing.  The earliest notation in the treatment 
records referencing treatment for the eyes is a January 2005 
entry noting right eye vision as 20/25 and left eye vision as 
20/25, and assessed the veteran with type II diabetes 
mellitus and suspected glaucoma.  A May 2005 optometry note 
assessed the veteran with type II diabetes mellitus without 
retinopathy, suspected glaucoma, dry eyes and presbyopia.  
The examiner noted right eye vision as 20/50 and left eye 
vision as 20/40.  A November 2005 optometry consult note 
shows that the veteran presented complaining that his eyes 
were blurry and burning, and noted that the veteran had type 
II diabetes mellitus, an ocular history that was negative for 
injury or surgery and noted no family history of ocular 
problems.  Another optometry note dated in October 2006 noted 
that the veteran presented complaining of burning eyes and 
noted that he was switched from Teargen to Refresh tears, and 
that the new eye drops caused his eyes to burn and tear.  The 
examiner assessed him with blurred vision, dry eyes, and type 
II diabetes without retinopathy.

The veteran was afforded a VA eye examination in June 2006.  
At this examination, the examiner noted that the veteran had 
been diagnosed with diabetes and might have glaucoma.  The 
veteran presented complaining of decreased and blurred vision 
over the last five to six years, but denied any distorted 
vision, diplopia, visual field defect, history of eye injury, 
watery eyes, eye swelling, or eye surgery, but reported that 
he used artificial tears as needed.  On examination, the 
examiner noted that corrected visual acuity at distance and 
near in both eyes was 20/20, refraction in both eyes was 
+0.25 sphere, and stated that visual field, extraocular 
movements, external exam, pupil exam, intraocular pressure, 
and anterior segment in both eyes were normal.  The examiner 
noted that a lens exam of both eyes revealed 2+ nuclear 
sclerotic cataracts and a posterior exam of both eyes 
revealed normal macula, vessels, and periphery, with cup-to-
disk ratios in both eyes of 0.55.  The examiner noted that 
Goldmann visual field testing was performed, which revealed 
normal visual fields.  The examiner diagnosed the veteran 
with suspected glaucoma, diabetes without retinopathy, and 
cataracts, and opined that the veteran's diagnosis of 
suspected glaucoma is less likely as not caused by or a 
result of his service-connected diabetes.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).

Initially, the Board notes that 38 C.F.R. § 4.9 states that 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for disability 
compensation purposes.  In this case, to the extent that the 
veteran's poor vision is the result of refractive error, 
without other etiology attributable to service, this does not 
represent a compensable disability within applicable VA law.  

Here, the veteran's current eye disabilities include 
suspected glaucoma, and cataracts.  In addition, optometry 
outpatient treatment notes document symptoms of dry eyes and 
tearing.  However, regarding the specific claim of poor 
vision, the most recent medical evidence of record, 
specifically the June 2006 VA exam, noted that corrected 
visual acuity at distance and near in both eyes was 20/20, 
refraction in both eyes was +0.25, and visual field, 
extraocular movements, external exam, pupil exam, intraocular 
pressure, and anterior segment in both eyes were normal.  The 
Board notes that this June 2006 examination which documents a 
+0.25 refractive error, points to the conclusion that the 
veteran does not have a compensable disability within 
applicable VA regulations because the only indication of 
"poor vision" is a refractive error.  Further, even 
assuming that the veteran's currently diagnosed cataracts or 
any glaucoma cause him to experience poor vision, no evidence 
in the record establishes any sort of nexus to military 
service, including the helicopter incident, or the veteran's 
time spent at the shooting range during service.

Turning to an analysis of service connection on a secondary 
basis, (as related to the veteran's service-connected 
diabetes mellitus), the June 2006 VA exam, which was given 
mainly for an opinion as to whether any current eye 
disability was related to diabetes mellitus, specifically 
noted that the veteran's diagnosis of suspected glaucoma was 
less likely as not caused by or a result of his service-
connected diabetes.  Although cataracts were not mentioned in 
this opinion, there is no other medical evidence linking any 
eye disability to diabetes.

In sum, the most recent medical examination documents 
refractive error which is not a disability within applicable 
VA regulations.  Further, there is no evidence in the record 
that establishes a nexus between any current disability that 
could result in decreased vision-i.e., cataracts, and the 
veteran's military service on either a direct or secondary 
basis.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Entitlement to service connection for disability manifested 
by poor vision with symptoms of tearing is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


